Citation Nr: 0727907	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION


The veteran had active service from December 1965 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
COPD.

A hearing before the undersigned sitting at the RO was held 
in April 2007.  A transcript of that hearing is of record.  


FINDING OF FACT

COPD was not present in service and is not related to 
asbestos exposure, toxic fume exposure, or other incident of 
active service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2004, January2005, and March 2006 letters, the 
agency of original jurisdiction (AOJ) sent letters to the 
veteran providing the general notice for a service connection 
claim, as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the record reflects that the RO did not 
provide notice with respect to the initial-disability-rating 
and effective-date elements of the service connection claim 
prior to the initial adjudication of the claim, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining service medical records, VA treatment 
records, a VA examination report, and providing a personal 
hearing.  Consequently, the duty to notify and assist has 
been met.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  VA has provided adjudicators with some 
guidelines in addressing claims involving asbestos exposure, 
as set forth in Veteran's Benefits Administration Manual M21-
1, Part VI, 7.21.  The manual notes that asbestos particles 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  
	
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  The clinical diagnosis of asbestosis requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.  In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.  Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.

The latency period for asbestos related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21(b)(2).  There is a 
prevalence of asbestos-related disease among shipyard workers 
since asbestos was used extensively in military ship 
construction.  Id.  It is a fact that many U.S. Navy veterans 
during World War II were exposed to chrysotile products, as 
well as amosite and crocidolite, since these varieties of 
African asbestos were used extensively in military ship 
construction.  Id.; see also Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

At his April 2007 hearing, the veteran testified that while 
on aboard the USS Boxer, he was exposed to asbestos and 
fuel/chemicals which resulted in COPD.  (Tr. 3)  The veteran 
indicated that he worked in the fuel pump room and fueled 
aircraft. (Tr.3)  The veteran reported that he had to take 
down walls that contained asbestos.  (Tr. 3)  The veteran 
indicated that he did not receive any pulmonary treatment in 
service and was not diagnosed with COPD until approximately 
1995.  (Tr. 4, 7)  The veteran also reported that he began 
smoking at 17 years old but stated that currently he was only 
smoking three cigarettes a day.  (Tr. 8)  The veteran 
testified that a physician in Philadelphia told him that his 
pulmonary disability was due to asbestos exposure, but he 
could not recall the physician's name.  (Tr. 7-8)

Service medical records do not reflect any complaints of or 
treatment related to COPD during service.

In January 2005, the veteran was afforded a VA examination.  
The examining physician reviewed the medical history and 
noted that the veteran was diagnosed with COPD approximately 
10 years earlier.  The veteran reported a smoking history of 
a pack a day since he was 20 years old but currently was 
smoking only five cigarettes a day.  In his report, the 
physician noted the veteran has had multiple admissions for 
COPD.  The physician also noted a November 2004 impression of 
advanced COPD, stage IV, with a marked reduction in function 
and continued tobacco use.  The physician reviewed the 
results of previous X-rays which revealed no evidence of 
asbestos-related disease.

The January 2005 examination included an X-ray which 
demonstrated no change from a prior study in March 2004.  
"The heart and great vessels are normal in appearance.  The 
lungs are markedly emphysematous in appearance but are free 
of active infiltrates."  There was no evidence found of 
pulmonary interstitial fibrosis or asbestosis.  The examining 
physician found that the veteran's severe COPD "is not 
caused by or as a result of asbestos exposure."  With regard 
to exposure to toxic fumes, the physician found that it "is 
less likely as not a contributing factor to the veteran's 
history of lung disease."

The veteran has expressed the opinion that his COPD resulted 
from exposure to asbestos and/or fuel chemicals he was 
exposed to in service.  The Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, COPD was not exhibited in service or for many 
years after service discharge.  Assuming, without conceding, 
that the veteran was exposed to asbestos fibers and toxic 
fumes from chemicals/fuels in service, there is no competent 
evidence linking his COPD to asbestos exposure or toxic 
fumes.  In fact, the only etiology opinion of record 
indicates that a relationship is unlikely.  A clear 
preponderance of the evidence is against the veteran's claim 
that his COPD is related to service.  The evidence is not in 
equipoise such that doubt could be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for COPD is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


